Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Harris on 5/3/2021.

The application has been amended as follows: 

Claim 5 (Currently amended) The circuit of claim 4, further comprising a clocked logic array that is driven from the output of the input multiplexor, the clocked logic array receives the test data for the cell in the test mode.

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111